DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment in response to an Ex Parte Quayle Action was received on 3/12/2021.
3.	Claims 1-21 are remaining in the application.
4.	The amended drawings (Replacement & Annotated Sheets) are accepted.
5.	The amended Specification is accepted.
Allowable Subject Matter
6.	Applicant’s amendments overcome all previous objections presented in the Ex Parte Quayle Action mailed on 1/19/2021.
7.	The remaining claims 1-21 are allowed as previously indicated.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest the claimed system, payload and method as recited by applicant, including at least one deployment chamber, configured to exclude the fluid environment, further comprising at least one internal inner wall defining a wet space, the wet space configured to be contiguous with and exposed to the fluid environment at least one payload, said payload comprising a first surface and a body housing, wherein the first surface is configured to comprise a portion of a sealing zone; a vacuum mechanism connected to the wet space and configured to generate a vacuum force within the wet space; a vacuum breaker connected to the wet space; wherein the at least one payload is configured to fit at least partially within the wet space of the deployment chamber; wherein the first surface is exposed to the fluid environment; wherein the sealing zone forms a fluid-tight seal with a portion of the at least one internal inner wall, allowing the wet space to hold a vacuum; wherein the at least one payload is held within the deployment chamber by the vacuum force; and wherein the vacuum breaker is configured to remove the vacuum force from the wet space, as explicitly claimed.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/15/2021